UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 20, 2007 MORTGAGEBROKERS.COM HOLDINGS INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) DELAWARE 333-105778 05-0554486 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employee Identification No.) 260 Edgeley Boulevard, Suite 11, Concord, Ontario L4K-3Y4 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (416) 410-4848 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01Other Items On November 20, 2007 Mortgagebrokers.com Holdings Inc., (OTC BB: MBKR) announced that it has entered into a 12-month financial advisory and investment banking agreement with vFinance Investments Inc. (OTC BB: VFIN) ("vFinance"), a diversified financial services company serving more than 10,000 corporate, institutional and private clients worldwide. vFinance Investments Inc. will assist MortgageBrokers.com in identifying and obtaining sources of financing to facilitate new business opportunities, including mergers and acquisitions, strategic partnerships, joint ventures, and franchise and licensing agreements. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS. (a) Financial Statements of Business Acquired. None (b) Pro Forma Financial Information. None (c) Exhibits 10.1 Financial Advisory and Investment Banking Agreement 99.1 Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Mortgagebrokers.com Holdings Inc. By: /s/ Alex Haditaghi Alex Haditaghi Chief Executive Officer Dated:November 20, 2007
